Name: COMMISSION REGULATION (EC) No 115/97 of 22 January 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories, under the safeguard measures introduced by Regulation (EC) No 21/97
 Type: Regulation
 Subject Matter: plant product;  international affairs;  tariff policy;  executive power and public service;  international trade
 Date Published: nan

 No L 20/30 PEN Official Journal of the European Communities 23 . 1 . 97 COMMISSION REGULATION (EC) No 115/97 of 22 January 1997 on the issue of import licences for rice falling within CN code 1006 originating in the overseas countries and territories, under the safeguard measures introduced by Regulation (EC) No 21/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, quota opened by Regulation (EC) No 21 /97 are exhausted for the period 1 January to 30 April 1997; whereas, as a result, the submission of import licence applications for those origins under that Regulation should be suspended,Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION:Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Article 109 thereof, Having regard to Commission Regulation (EC) No 21 /97 of 8 January 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories (2), and in particular Article 4 (3) thereof, Article 1 Import licences for rice and broken rice falling within CN code 1006 submitted under the arrangements provided for in Regulation (EC) No 21 /97 shall be issued for the quantities indicated in the applications reduced by the following percentages :  53,3970 % for applications indicating the origin 'Montserrat' lodged on 13 January 1997,  56,7434 % for applications indicating the origin 'other OCTs' lodged on 9 January 1997 . Whereas Regulation (EC) No 21 /97 introduces safeguard measures in respect of imports of rice originating in the overseas countries and territories, hereinafter referred to as OCTs; whereas those measures provide for exemption from customs duties on importation under a tariff quota and allocation thereof to various specified origins; whereas they provide in particular for the restriction of the number of licence applications made daily by each importer for each origin ; whereas, to ensure that the tariff quota quantity is not exceeded, Article 4 (3) of the above ­ mentioned Regulation provides that, if the quantities exceed the quantities available for one or more of the quotas specified, the Commission is to set a single percentage reduction to be applied to the quantities for which applications were lodged on the day on which the quotas were exceeded; Article 2 For import licence applications for rice and broken rice falling within CN code 1006 lodged from :  14 January 1997 for the origin 'Montserrat', and  10 January 1997 for the origin 'other OCTs', no import licence shall be issued under the tariff quota . Whereas the quantities applied for on 9 and 13 January 1997 respectively exceed the quantities available for the origins 'other OCTs' and 'Montserrat'; whereas, as a result, Article 4 (3) of Regulation (EC) No 21 /97 should be applied to the applications submitted on the abovemen ­ tioned dates for the origins indicated, and applications submitted subsequently  and pending for those origins  should be rejected; Article 3 Submission of import licence applications for rice and broken rice falling within CN code 1006 of the origins 'Montserrat' and 'other OCTs' under the tariff quota opened by Regulation (EC) No 21 /97 shall be suspended until 30 April 1997. Whereas the quantities available for the origins other OCTs' and 'Montserrat' for importation under the tariff Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 263 , 19 . 9 . 1991 , p . 1 . 2 OJ No L 5, 9 . 1 . 1997, p . 24. 23 . 1 . 97 EN Official Journal of the European Communities No L 20/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1997. For the Commission Franz FISCHLER Member of the Commission